          Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 1 of 18




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO



    DANIEL PAUL STODDARD,
                                                         Case No. 1:20-cv-00153-BLW
                          Plaintiff,
                                                         INITIAL REVIEW ORDER BY
          v.                                             SCREENING JUDGE

    DAVID MICHAEL BROWNING and
    IDAHO DEPARTMENT OF
    CORRECTION,

                          Defendants.


        The Clerk of Court conditionally filed Plaintiff Daniel Paul Stoddard’s Complaint1

as a result of Plaintiff’s status as an inmate and in forma pauperis request. Although

Plaintiff has since filed a document entitled “General Amended Complaint to Specific

Claims,” see Dkt. 7, it does not appear that Plaintiff intended this document to replace the

initial pleading in this case—the document is just over one page long and is more like a

supplement than an amendment. See Fed. R. Civ. P. 15(d). Thus, the Court construes this

document as a supplement to the Complaint, even though Plaintiff did not seek leave to

file the supplement.

        The Court now reviews the Complaint to determine whether it should be

summarily dismissed in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having



1
 The Court previously explained its construction of Plaintiff’s initial pleading as a civil rights complaint
under 42 U.S.C. § 1983. See Dkt. 3 at 1 n.1.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 2 of 18




reviewed the record, and otherwise being fully informed, the Court enters the following

Order directing Plaintiff to file an amended complaint if Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 3 of 18




3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) currently incarcerated at the Idaho State Correctional Institution. Plaintiff’s

handwriting is quite difficult to decipher, and it is unclear what precisely Plaintiff is

alleging in the Complaint. Plaintiff is encouraged to write slowly and legibly if he

chooses to amend the Complaint.

       It appears that Plaintiff is an “enfrocked … priest” of a religious order, “from the

pulpit of CAVEAT.” Compl., Dkt. 1, at 1. In his supplement, Plaintiff seeks “housing

unit facility usage and property, and full religiously funded activities and privileges.”

Suppl., Dkt. 7 at 1. Plaintiff also has attached three IDOC policies to his Complaint: the

access to courts policy, the religious activities policy, and the religious property policy.

See Compl. at 4–61. Therefore, it seems Plaintiff may be attempting to assert claims

under the First Amendment to the United States Constitution and/or claims under the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc

et seq. Finally, because Plaintiff’s Supplement refers to “A.D.A. clients,” see Dkt. 7 at 2,

he may be attempting to assert claims under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
           Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 4 of 18




       A.      Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Governmental officials generally are not liable for damages in their individual

capacities under § 1983 unless they personally participated in the alleged constitutional

violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at

677 (“[E]ach Government official, his or her title notwithstanding, is only liable for his or

her own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 5 of 18




“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09.

       A plaintiff may also seek injunctive relief from officials who have direct

responsibility in the area in which the plaintiff seeks relief. Rounds v. Or. State Bd. of

Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999). However, states and state entities are

immune from suit in federal court absent a waiver of sovereign immunity and, therefore,

cannot be sued under § 1983. See; Hans v. Louisiana, 134 U.S. 1, 16–18 (1890); Quern v.

Jordan, 440 U.S. 332, 342–44 (1979); see also Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989) (holding that a state is not a “person” subject to suit under § 1983).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 6 of 18




       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those

conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

             i.       Access to Courts Claims

       Prisoners have a right to access the courts under the First and Fourteenth

Amendments. See Bounds v. Smith, 430 U.S. 817, 821 (1977). However, because the

right of access to the courts is not an “abstract, freestanding right to a law library or legal

assistance, an inmate cannot establish relevant actual injury simply by establishing that

his prison’s law library or legal assistance program is subpar in some theoretical sense.”

Lewis v. Casey, 518 U.S. 343, 351 (1996).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 7 of 18




       To state a viable access-to-courts claim, a plaintiff must plausibly allege that he

suffered an actual injury as a result of the defendant’s actions. Id. at 349. Actual injury

may be manifest if the alleged denial of access “hindered [the plaintiff’s] efforts to pursue

a legal claim,” such as having his complaint dismissed “for failure to satisfy some

technical requirement,” or if he “suffered arguably actionable harm that he wished to

bring before the courts, but was so stymied by [the defendants’ actions] that he was

unable even to file a complaint.” Id. at 351.

       The Constitution does not require that inmates “be able to conduct generalized

research,” nor does it “guarantee inmates the wherewithal to transform themselves into

litigating engines.” Id. at 355, 360. Rather, the right of access to the courts requires only

that inmates “be able to present their grievances to the courts—a more limited capability

that can be produced by a much more limited degree of legal assistance.” Id. at 360

(emphasis added). Further, as with all § 1983 claims, a plaintiff cannot state an access to

courts claim by alleging that a negligent act by a government official caused the actual

injury of which the plaintiff complains. Krug v. Lewis, 852 F.2d 571 (Table), 1988 WL

74699, *1 (9th Cir. July 6, 1988) (unpublished) (“While prisoners have a due process

right of access to the courts, the negligent act of a public official does not violate that

right.”) (citing Daniels, 474 U.S. at 333).

       The right of access to the courts is limited and applies only to direct appeals from

convictions for which the inmates are incarcerated, habeas petitions, and civil rights

actions regarding prison conditions. Lewis, 518 U.S. at 354-55; Silva v. Di Vittorio, 658

F.3d 1090, 1103 (9th Cir. 2011) (“[P]risoners have a right under the First and Fourteenth

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 8 of 18




Amendments to litigate claims challenging their sentences or the conditions of their

confinement to conclusion without active interference by prison officials.”) (emphasis

omitted), abrogated on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759 (2015).

Thus, “[i]mpairment of any other litigating capacity is simply one of the incidental (and

perfectly constitutional) consequences of conviction and incarceration.” Lewis, 518 U.S.

at 355 (emphasis omitted).

       Claims of denial of access to the courts may arise from the frustration or hindrance

of “a litigating opportunity yet to be gained” (forward-looking access claim) or from the

loss of a suit that now cannot be tried (backward-looking claim). Christopher v. Harbury,

536 U.S. 403, 413-15 (2002). A complaint alleging a denial of access to the courts must

plausibly allege that the plaintiff suffered, or will suffer, the loss of a past or present

litigating opportunity. The plaintiff must assert facts supporting three elements: (1)

official acts that frustrated the inmate’s litigation activities; (2) the loss (or expected loss)

of a “nonfrivolous” or “arguable” underlying claim that must be set forth in the federal

complaint, including the level of detail necessary “as if it were being independently

pursued”; and (3) that the remedy sought through the access to courts claim is not

otherwise available in another suit that could be brought. Id. at 415-17. “There is, after

all, no point in spending time and money to establish the facts constituting denial of

access when a plaintiff would end up just as well off after litigating a simpler case

without the denial-of-access element.” Id. at 415.

       A prisoner asserting an access to courts claim must also allege facts showing that

the alleged violation of his rights was proximately caused by a state actor. Phillips v.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 9 of 18




Hust, 477 F.3d 1070, 1077 (9th Cir. 2007), vacated on other grounds, Hust v. Phillips,

550 U.S. 1150 (2009); see also Crumpton, 947 F.2d at 1420. The proximate cause

analysis focuses on whether it was foreseeable that the state actor’s conduct would result

in a deprivation of the prisoner’s right of access to the courts. Phillips, 477 F. 3d at 1077

(citing Tahoe-Sierra Pres. Council, Inc. v. Tahoe Regional Planning Agency, 216 F.3d

764, 784-85 (9th Cir. 2000)).

            ii.      Free Exercise Claims

       The First Amendment’s Free Exercise Clause absolutely protects the right to

believe in a religion; it does not absolutely protect all conduct associated with a religion.

Cantwell v. Connecticut, 310 U.S. 296, 303-04 (1940). Inmates retain their free exercise

of religion rights in prison. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987). An

inmate who is an adherent of a minority religion must be afforded a “reasonable

opportunity of pursuing his faith comparable to the opportunity afforded fellow prisoners

who adhere to conventional religious precepts.” Cruz v. Beto, 405 U.S. 319, 322 (1972)

(per curiam). A prison need not, however, provide “identical facilities or personnel” for

“every religious sect or group within a prison,” and a “special chapel or place of worship

need not be provided for every faith regardless of size; nor must a chaplain, priest, or

minister be provided without regard to the extent of the demand.” Id. at 322 n.2.

       To serve as a basis for a viable claim challenging a prison restriction under the

Free Exercise Clause, an inmate’s belief must be both sincerely held and rooted in

religious belief. Shakur v. Schriro, 514 F.3d 878, 884 (9th Cir. 2008); Malik v. Brown, 16

F.3d 330, 333 (9th Cir. 1994). Further, the burden placed on the inmate’s religious

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 10 of 18




exercise by the defendants’ actions must be substantial. Hernandez v. Comm’r, 490 U.S.

680, 699 (1989). De minimis—or minor—burdens on the free exercise of religion are not

of a constitutional dimension, even if the belief upon which the exercise is based is

sincerely held and rooted in religious belief. See, e.g., Rapier v. Harris, 172 F.3d 999,

1006 n.4 (7th Cir. 1999) (the unavailability of a non-pork tray for inmate at 3 meals out

of 810 does not constitute more than a de minimis burden on inmate’s free exercise of

religion).

       Challenges to prison restrictions that are alleged “to inhibit First Amendment

interests must be analyzed in terms of the legitimate policies and goals of the corrections

system, to whose custody and care the prisoner has been committed in accordance with

due process of law.” Jones v. N.C. Prisoners’ Union, 433 U.S. 119, 125 (1977) (citation

omitted). What constitutes a reasonable opportunity for religious exercise, therefore, must

be evaluated within the context of a prison’s need for security, among other legitimate

goals. O’Lone, 482 U.S. at 350-53 (1987) (holding that a prison’s policy of not allowing

Muslim inmates on work detail to return to the prison to attend Jumu’ah, a group worship

service, did not violate the Constitution).

       So long as a restriction on an inmate’s religious practice “is reasonably related to

legitimate penological interests,” that restriction is valid. Turner v. Safley, 482 U.S. 78,

89 (1987). Factors to be considered in this reasonableness inquiry include (1) whether

there is a logical connection between the governmental interest and the particular policy

or decision at issue; (2) whether “alternative means of exercising the right remain open to

prison inmates”; (3) the impact that accommodating a prisoner’s religious practice would

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 11 of 18




have on “other inmates, on prison personnel, and on allocation of prison resources

generally”; and (4) whether there is an absence of “obvious, easy alternatives to the

policy adopted by” prison officials. O’Lone, 482 U.S. at 350-53 (internal quotation marks

and alterations omitted). “[E]ven where claims are made under the First Amendment,”

courts must take care to avoid substitut[ing] [their] judgment on difficult and sensitive

matters of institutional administration.” Id. at 353 (internal quotation marks and alteration

omitted).

       A prison’s occasional failure to accommodate a religious practice does not violate

the Free Exercise Clause where there is no evidence that the failures were caused by

“anything other than institutional shortage.” Id. Similarly, a temporary delay in

accommodating religious practice does not violate the First Amendment when caused by

ordinary administrative or institutional delay. See Tapp v. Stanley, 2008 WL 4934592, at

*7 (W.D.N.Y. Nov. 17, 2008) (unpublished) (holding that a 3-month delay in providing a

prisoner with a religious meal did not substantially burden the prisoner’s sincerely-held

religious beliefs where the delay was “caused by ordinary administrative delay”).

       B.     RLUIPA Claims

       The First Amendment is not the only source of religious protection within a

prison. RLUIPA provides, “No government shall impose a substantial burden on the

religious exercise of a person residing in or confined to an institution ... even if the

burden results from a rule of general applicability, unless the government demonstrates

that imposition of the burden on that person[] (1) is in furtherance of a compelling



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
         Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 12 of 18




governmental interest; and (2) is the least restrictive means of furthering that compelling

governmental interest.” 42 U.S.C. § 2000cc-1(a).

       RLUIPA applies to entities receiving federal financial assistance. Id. at (b)(1). By

accepting federal funds, however, states do not waive sovereign immunity to suits for

money damages under RLUIPA. Sossamon v. Texas, 563 U.S. 277, 280 (2011). Further,

although the statute provides for injunctive relief, RLUIPA does not allow for monetary

damages against individuals. Wood v. Yordy, 753 F.3d 899, 902-04 (9th Cir. 2014).

       An inmate asserting a RLUIPA claim bears the initial burden of showing that the

governmental action constitutes a substantial burden on the exercise of the inmate’s

religious beliefs. Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005). For an

official’s action to constitute a substantial burden on an inmate’s religious exercise, it

“must impose a significantly great restriction or onus upon such exercise.” San Jose

Christian College v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004). In

determining whether an inmate’s religious exercise is substantially burdened, a court may

not inquire “into whether a particular belief is ‘central’ to a prisoner’s religion.” Cutter v.

Wilkinson, 544 U.S. 709, 725 n.13 (2005) (quoting 42 U.S.C. § 2000cc-5(7)(A)).

However, “the Act does not preclude inquiry into the sincerity of a prisoner’s professed

religiosity.” Id.

       If the inmate establishes “the prima facie existence” of a substantial burden on the

exercise of the inmate’s religion, then the burden shifts to prison officials “to prove that

[the] substantial burden on [the inmate’s] exercise of his religious beliefs is both ‘in

furtherance of a compelling governmental interest’ and the ‘least restrictive means of

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 13 of 18




furthering that compelling governmental interest.’” Warsoldier, 418 F.3d at 995 (quoting

42 U.S.C. § 2000cc-1(a); § 2000cc-2(b)).

       “The least-restrictive-means standard is exceptionally demanding, and it requires

the government to show that it lacks other means of achieving its desired goal without

imposing a substantial burden on the exercise of religion by the objecting party. If a less

restrictive means is available for the Government to achieve its goals, the Government

must use it.” Holt v. Hobbs, 574 U.S. 352, 364–65 (2015) (internal citations, quotation

marks, and alterations omitted). Prison officials or a state department of correction

“cannot meet its burden to prove least restrictive means unless it demonstrates that it has

actually considered and rejected the efficacy of less restrictive measures before adopting

the challenged practice.” Warsoldier, 418 F.3d at 999.

       Although RLUIPA is to be construed broadly in favor of protecting an inmate’s

religious rights, id., the statute does not “elevate accommodation of religious observances

over an institution’s need to maintain order and safety,” Cutter v. Wilkinson, 544 U.S.

709, 722 (2005). A prisoner’s requests for religious accommodation must not override

other significant interests within a prison setting. “Should inmate requests for religious

accommodations become excessive, impose unjustified burdens on other institutionalized

persons, or jeopardize the effective functioning of an institution, the facility would be

free to resist the imposition.” Cutter, 544 U.S. at 726. In the words of the Supreme Court,

“context matters.” Id. at 723 (quotation marks and alteration omitted).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 14 of 18




       C.     ADA Claims

       The ADA generally prohibits discrimination on the basis of an individual’s

disability. Title II of the ADA applies to an “individual with a disability who, with or

without reasonable modifications to rules, policies, or practices . . . meets the essential

eligibility requirements for the receipt of services or the participation in programs or

activities provided by a public entity.” 42 U.S.C. § 12131(2). Title II extends to prison

inmates who are deprived of the benefits of participation in prison programs, services, or

activities because of a disability. See Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 211

(1998). In order to proceed with an ADA claim, Plaintiff must show (1) that he has a

disability; (2) that he is otherwise qualified to participate in or receive a public entity’s

services, programs, or activities; (3) that he was denied the benefits of those services,

programs, or activities, or was otherwise discriminated against by the public entity; and

(4) that such exclusion, denial of benefits, or discrimination was by reason of his

disability. See Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978

(9th Cir. 1997).

       The governmental entity is required to “make reasonable modifications in policies,

practices, or procedures when the modifications are necessary to avoid discrimination on

the basis of disability, unless the public entity can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or activity.”

28 C.F.R. § 35.130(b)(7). “The ADA does not require perfect parity among programs

offered by various facilities that are operated by the same umbrella institution. But an



INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 15 of 18




inmate cannot be categorically excluded from a beneficial prison program based on his or

her disability alone.” Pierce v. Cnty. of Orange, 526 F.3d 1190, 1221 (9th Cir. 2008).

       By statutory definition, a Title II ADA claim must be brought against the state or

the state entity. See United States v. Georgia, 546 U.S. 151, 159 (2006) (holding that

Title II of the ADA validly abrogates Eleventh Amendment immunity for states for

conduct that actually violates the Fourteenth Amendment); Vinson v. Thomas, 288 F.3d

1145, 1156 (9th Cir. 2002) (“[A] plaintiff cannot bring an action under 42 U.S.C. § 1983

against a State official in her individual capacity to vindicate rights created by Title II of

the ADA or section 504 of the Rehabilitation Act.”); compare Miranda B. v. Kitzhaber,

328 F.3d 1181, 1187-88 (9th Cir. 2003) (per curiam) (holding that Title II’s statutory

language does not prohibit a plaintiff from requesting injunctive action against state

officials in their official capacities). Claims against individuals asserted under the ADA

are treated as official capacity claims because no individual capacity claims exist under

the statute. See, e.g., Becker v. Oregon, 170 F. Supp. 2d 1061, 1066 (D. Or. 2001).

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 16 of 18




to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3)

the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated; (6)

facts alleging that the elements of the violation are met—for example, Plaintiff must

allege facts satisfying the elements of First Amendment or RLUIPA claim; (7) the injury

or damages Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is

seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
        Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 17 of 18




1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).



                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 60 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
      Case 1:20-cv-00153-BLW Document 8 Filed 06/17/20 Page 18 of 18




          amended complaint) a Motion to Review the Amended Complaint. If

          Plaintiff does not amend within 60 days, this case may be dismissed

          without further notice.

     2.   The Clerk of Court is directed to provide Plaintiff with the Court’s form

          § 1983 complaint. Plaintiff is encouraged to use this form if he intends to

          assert civil rights claims in an amended complaint.



                                             DATED: June 17, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
